747 N.W.2d 293 (2008)
FRANKLIN PROPERTIES LTD., Plaintiff/Counter-Defendant-Appellant,
v.
MOLYBDENUM UNLIMITED COMPANY, d/b/a Landmark Supermarket, Inc., f/k/a Landmark Food Center, Defendant/Counter-Plaintiff-Appellee.
Docket No. 135748. COA No. 278669.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the December 27, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.